Citation Nr: 0001003	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  96-37 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypoparathyroidism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION


The appellant served on active duty from July 1942 to January 
1943.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for hypoparathyroidism to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDING OF FACT

Hypoparathyroidism is currently asymptomatic.  

CONCLUSION OF LAW

Hypoparathyroidism is no more than 0 percent disabling.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7905 (1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his hypoparathyroidism has 
increased in severity.  

The appellant claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability has worsened raises a 
plausible claim.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

The rating criteria for the endocrine system changed 
effective June 6, 1996.  Where the regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Postoperative hypoparathyroidism following thyroidectomy, 
with painful muscular spasms (tetany), or with marked 
neuromuscular excitability warranted a 100 percent 
evaluation.  Hypoparathyroidism to a lesser degree was to be 
rated by analogy with hyperthyroidism under diagnostic code 
7900.  However, when continuous medication was required for 
control of hypoparathyroidism a minimum rating of 10 percent 
was required.  38 C.F.R. § 4.119; Diagnostic Code 7905 
(effective prior to June 6, 1996).  

A 10 percent evaluation contemplates a showing of moderate or 
postoperative hyperthyroidism with tachycardia and tremor.  
The tachycardia may be intermittent.  Ten percent is the 
minimum evaluation, which is assigned when continuous 
medication is required for control of hyperthyroidism.  A 30 
percent evaluation requires moderately severe hyperthyroidism 
with the same history as that required for a 60 percent 
evaluation, but with reduced symptoms, or postoperative 
hyperthyroidism with tachycardia and increased blood pressure 
or pulse pressure of moderate degree and tremor.  A 60 
percent evaluation requires severe hyperthyroidism with 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, and increased 
levels of circulating thyroid hormones T4 and/or T3 by 
specific assays.  Evidence of pronounced hyperthyroidism with 
persistent symptoms of thyroid enlargement, severe 
tachycardia, increased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assay), marked nervousness, 
cardiovascular or gastrointestinal symptoms, muscular 
weakness, and loss of weight or evidence of post-operative 
pronounced hyperthyroidism with poor results will result in 
the assignment of a 100 percent disability rating.  38 C.F.R. 
§ 4.119, Diagnostic Code 7900 (effective prior to June 6, 
1996).  

Hypoparathyroidism with marked neuromuscular excitability 
(such as convulsions, muscular spasms (tetany), or laryngeal 
stridor) plus either cataract or evidence of increased 
intracranial pressure (such as papilledema) warrants a 100 
percent evaluation.  Marked neuromuscular excitability, or; 
paresthesias (of arms, legs, or circumoral area) plus either 
cataract or evidence of increased intracranial pressure 
warrants a 60 percent evaluation.  Hypoparathyroidism 
requiring continuous medication for control warrants a 10 
percent evaluation.  38 C.F.R. § 4.119; Diagnostic Code 7905 
(1999).  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 
7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

I.  Background

Service connection for thyrotoxicosis, due to hyper function 
of the thyroid gland was granted in January 1945 and assigned 
a 50 percent rating.  In June 1947 the disability was renamed 
hypoparathyroidism and the evaluation was decreased to a 
noncompensable rating.  

The appellant claimed an increased evaluation for 
hypoparathyroidism in January 1991.  In an October 1991 
rating decision the RO denied service connection for 
hypoparathyroidism.  The appellant filed a timely Notice of 
Disagreement.  In August 1994 the RO issued another rating 
decision indicating that service connection for 
hypoparathyroidism had been established and continued the 
noncompensable evaluation.  

The appellant was seen at the Memphis Tennessee, VA Medical 
Center (VAMC) between June 1992 and December 1994.  No 
reference was made to hypoparathyroidism. 

At the March 1995 VA examination the appellant was not in 
acute distress.  He was alert, fairly oriented regarding the 
place and name.  His vital signs were stable.  The 
appellant's weight was 139.2 pounds, his blood pressure was 
130/84, his temperature was 97.1 degrees and his pulse was 76 
and regular.  Respiration rate was 16 to 20 per minute.  The 
appellant was ambulatory, his speech was normal and he 
appeared to be euthyroid.  The appellant was normocephalic.  
Tympanic membrane was seen without perforation or discharge.  
Nose and throat examinations were normal.  Arcus senilis were 
present in both eyes.  By confrontation his peripheral vision 
was full and so were his extraocular movements.  The 
appellant's neck was supple without thyromegaly.  His lungs 
were clear bilaterally on auscultation and percussion with a 
diminution of breath sounds bilaterally.  

PMI was felt in the midclavicular line.  Heartbeats were 
regular and distant.  The appellant's abdomen was soft 
without palpable organomegaly.  The bowel sounds were 
present.  There was no tremor or edema in the lower 
extremities.  The deep tendon reflexes could be elicited in 
the bicipital, tricipital areas.  They could not be elicited 
in the knee and ankle areas.  Dorsi-flexion was present and 
strength was fairly preserved in upper and lower extremities.  
There was muscle wasting in the hypothenar area of the right 
hand with sensation of tingling and numbness in the right 
hand, particularly the thumb, index and middle fingers.  
Handgrip was weaker on the right than the left.  

The diagnosis was a history of thyroid disease, the appellant 
appeared to be euthyroid but he was a poor historian.  

A private physician saw the appellant from March 1995 to June 
1999 for problems with his stomach and his right hand.  The 
diagnoses were peptic ulcer disease and hypertension.  

At the July 1999 VA examination the appellant was ambulatory 
and appeared to be alert and oriented.  His temperature was 
98.3 degrees, his weight was 130.5 pounds and his pulse was 
79 and mostly regular.  Respiration rate was 18 per minute 
and his blood pressure was 144/62.  The appellant's head was 
normocephalic and his neck was supple without thyromegaly.  
The "blood pressure" was 84 and mostly regular.  Blood 
pressure was 140 by palpation systolic and 80 diastolic.  The 
appellant belched frequently and there was gastroesophageal 
reflux documented on his upper GI series in 1994.  The lungs 
were clear bilaterally to auscultation and percussion.  

His hands were mildly deformed with bony prominence in the 
metacarpophalangeal and the proximal interphalangeal joints 
with hypothenar area muscle wasting on the right more than 
the left.  The appellant appeared to have weakness in the 
right hand compared to the left.  The right hand squeezed up 
to 3.5 pounds and the left hand squeezed up to 8.5 pounds.  

Heartbeats were regular, and the abdomen was soft and 
nontender.  There was no edema over the lower extremities and 
the popliteal pulses were positive bilaterally.  
Neurologically, the appellant appeared to be normal.  

The appellant believed that the government was following him 
but otherwise he was not psychotic and appeared to be 
oriented to times and places.  Regarding his medical records, 
there was a referral in June 1999 from a private physician 
sending the appellant in for questionable abnormalities in 
the lungs.  A chest X-ray was carried out and came back 
negative.  The appellant was also referred for weakening of 
the right hand with loss of interosseous muscles with pain up 
to the right arm to the neck.  The appellant did not have 
pain in the right arm on the day of the examination.  He also 
appeared to be free of pain at the neck level.  

Clinically the appellant appeared to have some neuropathy 
affecting his right hand with muscle wasting in the 
hypothenar and interosseous spaces of the hands.  An X-ray of 
both hands showed only degenerative joint disease.  The 
diagnoses were stable hypoparathyroidism, without medication 
and likely neuropathy in his right hand.  The examiner noted 
that there had been normal TSH, T4 and calcium.

II.  Analysis

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a compensable 
rating in for hypoparathyroidism.  

The Board has considered the assignment of a compensable 
evaluation under both the revised criteria and the criteria 
in effect prior to June 6, 1996, but finds that a compensable 
evaluation is not warranted.  Notably, there is no evidence 
of tachycardia, marked emotional instability, or increased 
levels of circulating thyroid hormones T4 and/or T3 by 
specific assays.  Although a private physician diagnosed 
hypertension the March 1995 and July 1999 VA examinations did 
not show increased pulse or blood pressures.  At the March 
1995 VA examination there was no tremor.  

Marked neuromuscular excitability (such as convulsions, 
muscular spasms (tetany), or laryngeal stridor) plus either 
cataract or evidence of increased intracranial pressure (such 
as papilledema) were not noted.  At the March 1995 VA 
examination arcus senilis were present in both eyes.  But the 
examiner did not identify a cataract.  In July 1999 the 
appellant's head was normocephalic and his neck was supple 
without thyromegaly.  The appellant did not require 
continuous medication for control of his hypoparathyroidism.  

Although both the VA examinations and the VAMC outpatient 
treatment records revealed gastrointestinal symptoms the VA 
examiner, in July 1999, attributed the symptoms to 
gastroesophageal reflux.  A private physician diagnosed 
peptic ulcer disease.  Neither the private physician nor the 
VA examiner related the appellant's gastrointestinal symptoms 
to hypoparathyroidism.  The March 1995 and July 1999 VA 
examinations showed muscle weakness in the appellant's right 
hand.  However, the July 1999 VA examiner attributed this 
symptom to likely neuropathy.  

Although the appellant has attempted to allege that his 
symptoms warrant a compensable rating, the Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements, 
even if sworn, in support of a claim for monetary benefits.  
Taking the appellant's contentions into account and the 
medical findings, hypoparathyroidism is no more than 0 
percent disabling.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

An increased (compensable) evaluation for hypoparathyroidisms 
is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

